Appeal from an order of the Surrogate’s Court of Broome
County, which denied a motion to dismiss an amended petition seeking an order fixing the attorney’s fees of appellant. Appellant is an attorney who was retained by the executrix and sole beneficiary in connection with the settlement of a decedent’s estate. Some time after the will was admitted to probate the executrix discharged appellant and retained new attorneys. After some negotiation a sum of money was paid appellant, he turned over the papers in his possession, signed a general release to the executrix, and consented to a substitution of attorneys. The gist of the amended petition is that appellant misrepresented the nature and extent of the services which he had performed, and asks that the Surrogate determine and fix the amount of his fees and disbursements. The record seems clear that jurisdiction of the person was obtained in the manner provided by the Surrogate's Court Act. Section 231-a of that act clearly gives the Surrogate’s Court jurisdiction of the subject matter, with broad powers in connection with the compensation of an attorney, including the right to direct a refund if an excess payment is found. Order affirmed, with $10 costs.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.